Title: To Thomas Jefferson from Nathaniel Cheever, 14 January 1806
From: Cheever, Nathaniel
To: Jefferson, Thomas


                        
                            May it please your Excellency,
                            Hallowell, Jany. 14. 1806.
                        
                        The recent death of Dudley B. Hobart Esqr. having rendered the Office of Collector at the Port of Bath, in
                            the District of Maine, vacant, the undersigned takes the liberty of soliciting your Excellency for appointment. For
                            particular information would beg leave to refer to the Honorable Secretary at War, & Honorable John Chandler, Esqr.
                            member of the House of Representatives from this District
                        With sentiments of high respect and consideration, have the honor to be Your Excellency’s obedient humble
                            servant
                        
                            Nathl Cheever.
                            
                        
                    